United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Harrisburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0872
Issued: April 17, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 22, 2016 appellant filed a timely appeal from a March 3, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of
disability commencing October 11, 2010 causally related to his October 12, 1993 employment
injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal after the March 3, 2016 decision was
issued. The Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On October 15, 1993 appellant, a 35-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that he sustained an injury on October 12, 1993 as a result of a motor
vehicle accident. On April 5, 1994 OWCP accepted the claim for a lumbar strain. It was
subsequently expanded to include aggravation of psoriatic arthropathy, sacroiliitis, and
aggravation of localized primary osteoarthritis of the left ankle and foot.
OWCP accepted that appellant sustained a recurrence on March 17, 1994 and paid wageloss compensation for the period April 16 to 29, 1994. Appellant returned to work as a modified
rural carrier on March 11, 2002 and OWCP reduced his compensation benefits to zero because it
determined that this position fairly and reasonably represented his wage-earning capacity.
OWCP later accepted that appellant sustained a recurrence of disability on
January 9, 2009 for which it subsequently authorized two left foot surgeries. Appellant
underwent the surgeries on June 4 and July 8, 2009. OWCP paid wage-loss compensation
benefits and on October 16, 2013 granted appellant a schedule award for 24 percent permanent
impairment of the left lower extremity.
On April 24, 2009 appellant accepted a modified city letter carrier position. The duties
required casing letters and flat mail, 3982 verification and ancillary carrier work, and answering
telephones. The physical requirements included standing for one hour per day and sitting for up
to seven hours per day.
Appellant filed Form CA-7 claims for wage-loss compensation for the periods
November 9, 2009 to April 9, 2010 and April 10 to June 18, 2010.
OWCP referred appellant along with a statement of accepted facts (SOAF) and the
medical evidence of record to Dr. Arthur Huppert, a Board-certified rheumatologist, for a second
opinion evaluation to determine the nature and extent of his employment-related conditions. In
his March 28, 2010 report, Dr. Huppert determined that appellant had not yet reached maximum
medical improvement (MMI) and opined that he was not capable of delivering mail. He
provided the following restrictions: walking and standing no more than two hours per day;
repetitive movements with wrists and elbows, pushing, pulling, and lifting no more than one
hour per day. In a June 18, 2010 addendum report, Dr. Huppert opined that appellant was not at
all totally disabled from December 14, 2009 to the date of the examination and that the
restrictions provided were effective going forward from December 14, 2009.
By decisions dated June 30 and July 28, 2010, OWCP denied appellant’s claims for
compensation for the periods December 14, 2009 to April 9, 2010 and April 10 to June 18, 2010
based on Dr. Huppert’s finding that he was not totally disabled from work.
On August 2, 2010 appellant requested an oral hearing by a representative of the Branch
of Hearings and Review regarding the July 28, 2010 decision. On September 7, 2010 appellant
requested a review of the written record by a representative of the Branch of Hearings and
Review again with regard to the July 28, 2010 decision.

2

In support of his claim, appellant submitted an August 16, 2010 report from Dr. Marzena
Bieniek, a Board-certified rheumatologist, who asserted that appellant suffered from severe
psoriatic arthritis and chronic low back pain. Dr. Bieniek indicated that appellant had a severe
flare-up of his psoriatic arthritis and Crohn’s disease and opined that he was disabled due to his
underlying condition. He continued with bilateral knee inflammatory arthritis, as well as elbow
inflammatory arthritis and chronic low back pain. Dr. Bieniek advised that now being back on
medication and off steroids, appellant was able to return to sedentary work as of
August 16, 2010. She determined that he was not able to work all the time prior to his disease
coming under control on that date.
By decision dated September 15, 2010, an OWCP hearing representative determined that
the case was not in posture for a hearing and merit consideration was completed on
September 9, 2010. She vacated the June 30 and July 28, 2010 decisions, finding that
Dr. Huppert’s reports were insufficiently rationalized to establish appellant’s work restrictions.
The case was remanded for a new second opinion examination.
Also on September 15, 2010 appellant accepted a modified city letter carrier position
with restrictions of standing for 1.5 hours per day.
On October 11, 2010 appellant retired from his federal employment.
OWCP subsequently referred appellant to Dr. Mark Durback, a Board-certified
rheumatologist, for another second opinion examination. In his June 18, 2013 report,
Dr. Durback reviewed the SOAF and the medical evidence of record. He diagnosed severe
psoriatic arthritis with involvement of both feet, knees, and lumbar spine, chronic pain in the
feet, knees, and lower back, bilateral foot pain due to severe erosive arthritis, and postsurgical
wound infections on the left ankle and left first toe. Dr. Durback determined that appellant had
reached MMI, but was incapable of returning to work that would require long periods of standing
or walking, such as work as a letter carrier. He opined that appellant was capable of working a
sedentary position that required sitting at a desk, answering telephones, using the computer, and
with short periods of standing and walking. Dr. Durback noted that appellant had worked for 10
years as a clerk, that he was able to perform that job without a problem, and that he could return
to such a sedentary position if offered to him. He released appellant to limited-duty work with
restrictions of standing and walking no more than half-an-hour per day.
On August 24, 2014 appellant filed a recurrence claim (Form CA-2a) alleging that in
January 2009 he sustained a recurrence of his October 12, 1993 employment injury when his
permanent, light-duty assignment was taken away from him. He alleged that he had been given a
permanent, light-duty job in October 2001 and the employing establishment subsequently
withdrew his light-duty position in violation of his medical restrictions. Appellant noted that he
had asked to be returned to the light-duty position, but that was denied. He indicated that he had
stopped work on October 11, 2010 due to his retirement, which he claimed was necessitated due
to his inability to work beyond his restrictions.
In a September 5, 2014 letter, OWCP advised appellant of the deficiencies of his
recurrence claim. It requested additional evidence in support of the claim and afforded appellant
30 days to respond to its inquiries.

3

In response, appellant resubmitted an April 24, 2009 modified city letter carrier job offer,
which required standing for one hour per day, and Dr. Durback’s June 18, 2013 second opinion
report. Appellant further submitted a September 19, 2014 report from Dr. Bieniek who opined
that appellant had been disabled since June 3, 2009 due to his psoriatic arthritis, psoriasis, and
chronic low back pain related to his October 12, 1993 work injury. Dr. Bieniek opined that
appellant was not capable of work that required walking or standing longer than 15 to 30
minutes.
By decision dated November 21, 2014, OWCP denied appellant’s recurrence claim. It
noted that on August 24, 2014 he filed a Form CA-2a claiming a need for additional medical care
for his accepted work-related conditions. OWCP noted that a recurrence of the work-related
medical condition (for medical treatment only) is defined as a documented need for additional
medical treatment after a release from treatment for the work-related injury. It found that the
evidence of record failed to establish that he required additional medical treatment due to a
worsening of his accepted conditions, without intervening cause.
On February 6, 2015 appellant requested reconsideration and submitted a February 9,
2004 duty status report (Form CA-17) from Dr. Bieniek, who provided work restrictions that
limited standing to one hour per day.
By decision dated March 3, 2016, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.3 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties, or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.4
When an employee who is disabled from the job he or she had when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.5 This burden
3

20 C.F.R. § 10.5(x). See T.S., Docket No. 09-1256 (issued April 15, 2010).

4

Id.

5

See A.M., Docket No. 09-1895 (issued April 23, 2010).

4

includes the necessity of furnishing evidence from a qualified physician who concludes, on the
basis of a complete and accurate factual and medical history, that the disabling condition is
causally related to the employment injury. The medical evidence must demonstrate that the
claimed recurrence was caused, precipitated, accelerated, or aggravated by the accepted injury.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
The Board finds that the evidence of record is sufficient to establish that the modified city
letter carrier position was beyond appellant’s physical limitations and he has, therefore,
established a recurrence of disability, as alleged.
Following an injury, appellant had returned to work as a modified rural carrier on
March 11, 2002 and OWCP reduced his compensation to zero because it determined that the
modified position fairly and reasonably represented his wage-earning capacity. The employing
establishment subsequently removed the modified, light-duty position and offered appellant a
new modified city letter carrier position, which he accepted on April 24, 2009. Appellant,
however, was unable to perform the work, which included standing for one hour per day and
sitting for up to seven hours per day. On September 9, 2010 he again accepted a modified city
letter carrier position which required standing for 1.5 hours per day. Appellant noted that he was
unable to perform the position and he, therefore, retired from his federal employment on
October 11, 2010.
The Board finds that OWCP improperly denied appellant’s recurrence claim as the
evidence of record establishes that the light-duty assignment which had been made specifically
to accommodate his physical limitations due to his accepted work injury was withdrawn.9 The
subsequently offered positions are found to be beyond the restrictions set forth in the second
opinion report ordered by the hearing representative in her September 15, 2010 decision. In his
June 18, 2013 report, Dr. Durback determined that appellant had reached MMI, but was not
capable of returning to work that would require long periods of standing or walking. He
specifically released appellant to limited-duty work with restrictions of standing no more than
half-an-hour per day. According to the position description of the modified city letter carrier

6
See L.F., Docket No. 14-1817 (issued February 2, 2015); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.2 (January 2013).
7

See I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

8

See I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

9

Supra note 3.

5

position, appellant’s job required standing for 1.5 hours per day. Therefore, the duties of the city
letter carrier position exceed the restrictions imposed by Dr. Durback.
The Board finds that the medical evidence of record establishes that appellant cannot
perform such limited-duty work. As the employing establishment had withdrawn the light-duty
assignment, which formed the basis of his wage-earning capacity, and replaced that position with
an unsuitable position, appellant has established a recurrence of disability. Consequently, the
Board will reverse the March 3, 2016 decision.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish a recurrence of
disability commencing October 11, 2010 causally related to his October 12, 1993 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the March 3, 2016 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: April 17, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

